                Case 4:20-mj-30524-DUTY ECF No. 1,Ann
                                            AUSA: PageID.1
                                                      Nee   Filed 12/16/20Telephone:
                                                                              Page 810.766.5177
                                                                                      1 of 7
                                                    Task Force Officer : Evan Zapolski                      Telephone: (989)439-5276
AO91(Rev.08/09)CriminalComplaint


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Eastern District of Michigan
 United States of America,

                    Plaintiff,
 v.
Robert Burton                                                                            Case No. 20-mj-30524
                                                                                                  Filed: 12/16/2020




                    Defendant(s).

                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of _____________________________________,
                                     February 27, 2019 and December 16, 2020 in the county of ___________________________
                                                                                                 Genesee
 in the __________________________
        Eastern                         District of _______________________,
                                                    Michigan                 the defendant(s) violated:

                  Code Section                                                       Offense Description
18 U.S.C. § 2252A(a)(2) and                                             Distribution of Child Pornography and
18 U.S.C. § 2252A(a)(5)                                                 Possession of Child Pornography




          This criminal complaint is based on these facts:
Please see the attached affidavit.




  ✔        Continued on the attached sheet.

                                                                                                 Complainant’s signature

                                                                                 Evan Zapolski, Task Force Officer - FBI
                                                                                               Printed name and title

 Sworn to before me and signed in my presence.


 Date: __________________________
       December 16, 2020
                                                                                                    Judge’s signature

 City and state: _____________________________
                 Flint, Michigan                                               Curtis Ivy, Jr., United States Magistrate Judge
                                                                                                    Printed name and title
     Case 4:20-mj-30524-DUTY ECF No. 1, PageID.2 Filed 12/16/20 Page 2 of 7




                           COMPLAINT AFFIDAVIT

       I, Evan Zapolski, being duly sworn, state:

1.     I am employed as a Detective Trooper (D/Tpr.) with the Michigan State

Police and a Task Force Officer (TFO) of the Federal Bureau of Investigation

(FBI), and have been so employed since May 2013. I have been assigned to the

Michigan State Police Internet Crimes Against Children Taskforce since February

2017, and have been a Task Force Officer with the FBI’s Northeast Michigan

Trafficking & Exploitation Crimes Taskforce since March 2019. I have received

training in the area of child pornography and child exploitation and have observed

and reviewed numerous examples of child pornography (as defined in 18 U.S.C.

§ 2256) in all forms of media including computer media. I have been involved with

several investigations regarding child pornography and the exploitation of children

through the internet.

2.     This Affidavit is submitted in support of a complaint and arrest warrant for

Robert Allen Burton. It is my opinion there exists probable cause to believe Burton

has violated Title 18 U.S.C. § 2252A(a)(2) and 18 U.S.C. § 2252A(a)(5)

(Distribution of Child Pornography and Possession of Child Pornography,

respectively), after having been previously convicted for an offense specified in 18

U.S.C. § 2252A(b)(1). This Affidavit is intended to show only sufficient probable

cause for the requested criminal complaint and arrest warrant, and does not set
     Case 4:20-mj-30524-DUTY ECF No. 1, PageID.3 Filed 12/16/20 Page 3 of 7




forth all of my knowledge about this matter. In addition, the information contained

in this affidavit is based on personal knowledge, training and experience, and on

information made available to me by other law enforcement officers.

3.     On or about March 6, 2020 and October 30, 2020, the National Center for

Missing and Exploited Children (NCMEC) received cyber-tips from Google. The

following account was reported because Google observed child pornography files

were stored in the Google account’s Google Photos and Google Drive. The

account is described below:

       Name: Robert Burton

       Email Address: 1313usausa@gmail.com

       Mobile Phone: +1XXXXXX4890

4.     On or about December 4, 2019, NCMEC received a cyber-tip from Yahoo.

The following account was reported because the user uploaded child pornography

to their account. The account is described below:

       Name: Robert Burton

       Phone: 1 XXXXXX4890

       Email Address: righton1313@yahoo.com

5.     I reviewed the files Yahoo provided to NCMEC in the cyber-tip. One of the

images depicts a nude prepubescent male child receiving oral sex. Based on my
     Case 4:20-mj-30524-DUTY ECF No. 1, PageID.4 Filed 12/16/20 Page 4 of 7




training and experience, this image meets the definition of child pornography

under federal law.

6.     According to the Michigan Sex Offender Registry, the phone number

XXXXXX4890 is the contact phone number for a Robert Burton with an address

of XXXX Park Forest Drive, Flint, MI.

7.     In response to an administrative subpoena, the phone carrier T-Mobile

identified Robert Burton as the customer assigned phone number XXXXXX4890.

T-Mobile provided Burton’s billing and service address as XXXX Park Forest Dr,

Flint, MI 48507.

8.     Within the NCMEC tips, it was reported the suspect account used IP address

104.1.166.174 to login to both the Google and Yahoo accounts. In response to an

administrative subpoena, AT&T identified Robert Burton as being the subscriber

that was assigned the IP address during the timeframe of the logins. AT&T

provided Burton’s billing and service address as XXXX Park Forest Dr, Flint, MI

48507.

9.     Search warrants were executed to the suspect Google and Yahoo accounts.

Within the Google account’s Google Photos were numerous “selfie” style images

that matched Robert Burton’s Michigan Secretary of State picture. Within the

suspect Yahoo email account were images that matched Robert Burton’s Michigan

Secretary of State picture. Based on the information above, there is probable cause
      Case 4:20-mj-30524-DUTY ECF No. 1, PageID.5 Filed 12/16/20 Page 5 of 7




to believe the Google account and the Yahoo email account were used by Robert

Burton. Also within the records returned by Google for the Google account’s

Google Drive was a video of three nude male children engaged in masturbation,

and oral and anal sex. Based on my training and experience, this video meets the

definition of child pornography under federal law.

10.     Burton’s Yahoo account also contained email communications between

Burton and an individual using a Gmail email. This Gmail email account is

registered to another registered sex offender residing in Tennessee. On February

27, 2019, Burton used his Yahoo email account to send an image of child

pornography to the Gmail email account. The image depicted a nude prepubescent

male child receiving oral sex. This image was the same as the image included in

the original Yahoo NCMEC tip. With the image, Burton sent the message “NOT

ME ON TOP….I WISH.”

11.     On December 16, 2020, a search warrant was executed to Burton’s residence

at XXXX Park Forest Drive, Flint, MI. Several devices were seized from the

residence, including a Samsung tablet model SM-T290, and Burton was

interviewed. Burton admitted to ownership of the Google account described in

paragraph 3 and the Yahoo account described in paragraph 4. Burton admitted to

viewing and downloading child pornography on his tablet. He indicated there

would be child pornography saved on one of the tablets. Burton admitted to
      Case 4:20-mj-30524-DUTY ECF No. 1, PageID.6 Filed 12/16/20 Page 6 of 7




storing child pornography in the Google Drive account described in paragraph 3.

In a preliminary manual review of the seized Samsung tablet model SM-T290, I

located at least two videos depicting nude prepubescent male children engaged in

oral sex. Based on my training and experience, this video meets the definition of

child pornography under federal law.

12.     On December 16, 2020, Burton also admitted to law enforcement officers

that he sexually assaulted an 18-month-old minor by inserting his penis into the

minor’s mouth. Burton also admitted he sexually assaulted a 2-year-old minor by

inserting his finger in the minor’s vagina. Burton further admitted he sexually

assaulted a 15-year-old minor in 2005 by performing oral sex on the minor.

13.     Based on information from the Michigan Sex Offender Registry, Burton was

previously convicted of aggravated sexual battery. Based on information from

Tennessee state records, this offense involved minor children.

14.     Based upon the foregoing information, I believe that there is probable cause

to believe that Burton has violated Title 18 U.S.C. § 2252A(a)(2) and 18 U.S.C.

§ 2252A(a)(5) (Distribution of Child Pornography and Possession of Child

Pornography, respectively) in the Eastern District of Michigan, after having been

previously convicted for an offense specified in 18 U.S.C. § 2252A(b)(1).
   Case 4:20-mj-30524-DUTY ECF No. 1, PageID.7 Filed 12/16/20 Page 7 of 7




Accordingly, I ask the Court to issue a criminal complaint and arrest warrant for

Robert Allen Burton.

      Respectfully submitted,

                                         Evan T. Zapolski
                                         Task Force Officer
                                         Federal Bureau of Investigation

   Subscribed and sworn to before me and/or by reliable electronic means on
   December 16,
   ________________,  2020.


                                          _____________________________
                                          Curtis Ivy, Jr.
                                          United States Magistrate Judge
